Title: To Thomas Jefferson from Lowdyick Carruth, 23 May 1806
From: Carruth, Lowdyick
To: Jefferson, Thomas


                        
                        
                            Sir,
                            South CarolinaWilliams Burgh District.May 23rd. 1806
                        
                        The high and distinguished Honor that has been confered on You, and the noble and eminent Services that You
                            have rendered Your Country in the most trying Occasions, will stand as a Monument to record Your illustrious Fame—You have
                            not only silenc’d Calumny; and its bainful Effects, but have extorted Praise from Your most enveterate Enimies: Which
                            evince the goodness of Your Administration beyond the power of Praise—Having viewed Your public Conduct, and allways
                            found that merit alone only claimed Your attention to render a person qualify’d to act in any important Office: From this
                            Consideration I am induced to offer myself for an appointment in the military Service, as I have devoted eight Years of my
                            Life to acquire military Knowledge, which I trust would enable me to act with a degree of Respectability if I was honor’d
                            with an appointment of that kind—This having met the approbation of the People at large, it was conceived that a few of
                            the most distinguish’d Characters giving their Signatures would be sufficient to express the Approbation of the whole—With
                            Sentiments of the highest respects, I have the honor to subscribe myself
                  Your Most Obt. Hl. St.
                        
                            Lowdyick Carruth
                     
                            
                                and 13 other signatures
                     
                        
                    